DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 12 and 24 in the reply filed on 02 February, 2021 is acknowledged.
Claim Objections
Claims 1-8 and 12 are objected to because of the following informalities:  Claim 1 should begin “A method of inserting a device in a subsea oil well***”.  Claims 2-8 and 12 should recite “the method according to claim 1” etc.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the autonomous device” in line 6, and there is no antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0139535 A1 (Nice et al.).
As concerns claim 1, Nice et al. discloses a method of inserting a device in a subsea oil well, wherein the method comprises the steps of: removing a protective cap 82 from a wet Christmas tree (WCT) assembly (80, see figure 3); inserting a WCT tool (adapter 40, see figure 1) in the place where the protective cap was previously coupled, wherein the WCT tool is connected to a receptacle 70 comprising within it the device (wireline tool); and opening at least one of the receptacle and the WCT tool so as to release the device into the subsea oil well (by opening trap 50 with lever 5, see figure 1) .
As concerns claim 2, Nice et al. discloses the method according to claim 1, wherein the receptacle comprises a shape corresponding to the shape of the device (see 0005).
As concerns claim 3, Nice et al. discloses the according to claim 1, wherein at least one of the receptacle and the WCT tool is configured for being opened and closed (with trap 50 and lever 5).
an ROV is disclosed at 0027, a support vessel is implicit with both an ROV and the wireline 15).
As concerns claim 24, Nice et al. discloses an apparatus for use during insertion of a device in a subsea oil well via a wet Christmas tree (WCT) assembly comprising a removable protective cap 82, or during removal of the device therefrom, the apparatus comprising: a WCT tool 40 configured to be inserted in the place where the protective cap of the WCT assembly is coupled, and a receptacle 70, connected to the WCT tool, for storing the autonomous device (wireline tool), wherein at least one of receptacle 70 and WCT tool 40 is able to be opened or closed (with the lever at 5), to release the device into the subsea oil well or to retain the WCT tool inside the receptacle (see 0026).
Claim(s) 1, 5-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,331,203 (Kiefer).
As concerns claim 1, Kiefer discloses a method of inserting a device in a subsea oil well, wherein the method comprises the steps of: removing a protective cap 78 from a wet Christmas tree (WCT) assembly 10; inserting a WCT tool 122 in the place where the protective cap was previously coupled, wherein the WCT tool is connected to a receptacle 9- comprising within it the device 14; and opening at least one of the receptacle and the WCT tool (with the BOP’s at 102, 104 106 and 118) so as to release the device 14 into the subsea oil well.
As concerns claim 5, Kiefer discloses the method according to claim 1, further comprising removing the WCT tool from the WCT assembly after the device is released into the subsea oil well (6:51-55).
As concerns claim 6, Kiefer discloses the method according to claim 5, further comprising replacing the protective cap 78 on the WCT assembly after the WCT tool has been removed (6:51-55).
the receptacle is opened and closed with the BOP’s at 102, 104 and 106, tool 122 is opened and closed with the BOP at 118).
As concerns claim 8, Kiefer discloses the method according to claim 6, the method further comprising the steps of: removing the protective cap 78 of the wet Christmas tree (WCT) assembly; inserting the WCT tool 122 in the place where the protective cap was previously coupled, wherein the WCT tool is connected to the receptacle suitable for receiving within it the device 14; and guiding the device from inside the subsea oil well to the receptacle (these steps are performed during the retrieval operation).
As concerns claim 12, Kiefer discloses the according to claim 8, further comprising the step of disconnecting a combination of the WCT tool and the receptacle comprising the device from the WCT assembly (6:51+).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,638,722 (Talley, Jr.) discloses a method of inserting a device into a subsea well comprising removing a protective cap 20, inserting a tool 26 in the place where the cap was previously coupled, wherein the tool 26 is connected to a receptacle 22 and releasing the device into the well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679